Exhibit 3.1 CERTIFICATE OF DESIGNATION OF LOCATION BASED TECHNOLOGIES, INC. Location Based Technologies , I n c. (the “Corporation”), a corporation organized and existing under the laws of the State of Nevada, does hereby certify, that, pursuant to authority conferred upon the Board of Directors by the Corporation’s Articles of Incorporation and pursuant to Section 78.1955 of the Nevada Revised Statutes, the Board of Directors duly adopted resolutions: RESOLVED, that the designations, powers, preferences and rights of the Series A Preferred Stock be, and they hereby are, as set forth below: 1.
